   Case 2:17-cr-00476-MHT-SRW Document 75 Filed 11/20/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )          CRIMINAL ACTION NO.
        v.                         )            2:17cr476-MHT
                                   )                 (WO)
JEFFREY L C WOODS                  )

                                 ORDER

    It is ORDERED that defendant Jeffrey L. C. Woods’s

motion to reconsider (doc. no. 74) is denied.

    To the extent Woods asks the court to reconsider

his sentence, the court lacks legal authority to do so

except in certain exceptional circumstances not shown

here.        See 18 U.S.C. § 3582(c).          To the extent Woods

asks the court to place him on home confinement under

the CARES Act, the court cannot grant the requested

relief.        The   BOP   has   the   sole    authority   to   decide

whether to place a prisoner on home confinement under

the CARES Act.        See de Jesus v. Woods, No. 2:19-CV-121-

WHA, 2019 WL 3326199, at *4 (M.D. Ala. June 21, 2019),

report and recommendation adopted, No. 2:19-CV-121-WHA,

2019 WL 3323736 (M.D. Ala. July 24, 2019).
   Case 2:17-cr-00476-MHT-SRW Document 75 Filed 11/20/20 Page 2 of 2




    To the extent Woods wishes to challenge the BOP’s

calculation of his sentence, he may do so by filing a

habeas petition pursuant to 28 U.S.C. § 2241 in the

federal   district        where    he   is   incarcerated,        after

exhausting   any    BOP    administrative      remedies      that      are

available to him.

    DONE, this the 20th day of November, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
